Citation Nr: 0819590	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 2, 2003 for 
the assignment of a 30 percent rating for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Son


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to October 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veterans claims file 
is now in the jurisdiction of the Chicago, Illinois RO.  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.  The undersigned also granted the 
veteran an abeyance period for the submission of additional 
evidence to support his claim.  That period of time has 
lapsed, and no additional evidence has been received.  Hence, 
the claim will be considered on the basis of the current 
record. 


FINDINGS OF FACT

1. On July 2, 2003, the RO received the veteran's claim 
requesting a compensable rating for his service-connected 
gastrointestinal disability. 

2. On July 2, 2002 it was factually ascertainable from the 
medical evidence of record that the veteran's 
gastrointestinal disability warranted a 30 percent rating.


CONCLUSION OF LAW

An effective date of July 2, 2002 (but no earlier) is 
warranted for the assignment of a 30 percent rating for 
irritable bowel syndrome.  38 U.S.C.A. §§ 5101, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.151, 
3.155, 3.157, 3.400, 4.114, Diagnostic Code (Code) 7323 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the May 2005 rating decision that is on appeal assigned 
an increased rating and granted an effective date for the 
award, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

All available evidence relevant to the veteran's claim has 
been secured.  At the Travel Board hearing, the veteran and 
his son indicated they planned to submit evidence to support 
the veteran's claim that his disability warranted a 30 
percent rating prior to July 2, 2003.  The case was held in 
abeyance, but such evidence was not received.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An exception to this rule provides that the effective date of 
an award for increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that an October 1945 rating 
decision granted service connection for chronic proctitis and 
assigned a 30 percent rating.  A subsequent September 1947 
rating decision found the veteran's disability had improved 
and reduced the rating to be noncompensable.  The veteran did 
not appeal this decision, and it became final based on the 
evidence of record at the time.  An April 1949 rating 
decision denied the veteran's October 1948 claim for a 
compensable rating for chronic proctitis.  The veteran did 
not appeal this decision and it also became final.  These 
rating decisions are not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decisions.  
38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  While the 
veteran alleged during the March 2008 hearing and in various 
statements of record that his rating should not have been 
reduced in September 1947, he has not argued or indicated 
that either of the above noted decisions contained CUE and 
CUE is not raised by the record.

The earliest document in the claims file received after the 
April 1949 rating decision that can be construed as an 
informal or formal claim for an increased rating for his 
service-connected gastrointestinal disability is the 
veteran's application for an increased rating received on 
July 2, 2003.  Under the controlling law and regulations 
outlined above, the Board must review the evidence dating 
back to July 2, 2002, to determine the "earliest date as of 
which," within the year prior to the claim, an increase in 
disability was factually ascertainable.  

The May 2005 rating decision recharacterized the veteran's 
disability as irritable bowel syndrome, with history of 
colitis, simple, catarrhal and rated it by analogy as 
ulcerative colitis under 38 C.F.R. § 4.114, Code 7323.  This 
Code provides for a 30 percent rating when the disability is 
moderately severe, with frequent exacerbations.  Medicare 
billing records show that the veteran was seen in the 
emergency room and was hospitalized from June 27, 2002 to 
July 3, 2002.  During this hospitalization, testing was 
completed to assess his gastrointestinal disability, 
including abdominal x-rays, a CT scan of the abdomen, and a 
colonoscopy.  On April 2005 VA examination, the veteran 
reported that he lost control of his stools at least once a 
week and that these symptoms had been ongoing since service.  
He reported that eating and drinking precipitated his 
abdominal complaints.  The examiner concluded that the 
veteran's current gastrointestinal difficulties had been 
ongoing since service.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that it is factually ascertainable from the 
balance of the evidence noted above that symptoms of the 
veteran's irritable bowel syndrome were moderately severe 
with frequent exacerbations from July 2, 2002, a year prior 
to when he filed his claim for an increased rating.  While he 
claims that his symptoms were severe enough to warrant a 30 
percent rating before July 2, 2002, the law only provides for 
an effective date to be granted one year prior to the date of 
an informal or formal claim for increase.  As previously 
noted, the record does not contain any document or report of 
treatment or hospitalization submitted prior to July 2, 2003 
that could be construed as an informal or formal claim.  
Hence, the law precludes the Board from granting the veteran 
an effective date prior to July 2, 2002.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (finding where a statute 
specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits 
must be authorized by statute).  Accordingly, an effective 
date of July 2, 2002 (but no earlier) is warranted for the 
assignment of a 30 percent rating for irritable bowel 
syndrome.
ORDER

An effective date of July 2, 2002 is granted for the 
assignment of a 30 percent rating for irritable bowel 
syndrome, subject to the regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


























 Department of Veterans Affairs


